DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 24 September 2021 as a response to the Non-Final Office Action issued 24 June 2021.  Claims 1-5, 7, and 9-13 are amended and have been carefully considered.  Claims 16-19 are new.  Claims 1-5, 7, 9-13, and 16-19 are pending and considered below.

Claim Rejections - 35 USC § 101
Applicant’s arguments and amendments, see Remarks/amendments, filed 24 September 2021, with respect to the rejection of claims 1-5, 7, 9-13, and 16-19 under 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-5, 7, 9-13, and 16-19 has been withdrawn. 
	All pending claims were previously rejected under 35 USC 101.  The Applicants submitted amendments to the independent claims 1 and 13 which incorporated elements of the disclosure and result in the transformation of the abstract idea of the instant claims into significantly more than the exception itself, and comprises a practical application.  
	The Examiner continues to maintain that the instant invention is directed to a judicial exception which is similar to abstract ideas related to mathematical concepts such as mathematical relationships and mathematical calculations.  As well, this judicial exception is related to mental processes including concepts performed in the human mind (including an observation, evaluation, judgement, or opinion.
	However, the claims when considered in the context of the amendments and the written description results in the conclusion that the claims are directed to a practical application, the practical application of the determination of insertion scores in accordance with a determination of a number of relevant states of amino acid substitution costs.  
Claim Rejections - 35 USC § 112 4th Paragraph
	Applicants’ amendments to the claims more clearly specifying claim dependencies is acknowledged and therefore the rejection of claims 4, 5, 6, 8, 9, 10, 11, 14 and 15 under 35 USC 112(d) or fourth paragraph is withdrawn.
Claim Objections
	Applicants’ amendments to the claims more clearly specifying claim dependencies is acknowledged and therefore the objection of claims 4, 5, 6, 8, 9, 10, 11, 14 and 15 is withdrawn.

Examiner's Amendment

Claim 1:	(Currently amended) Computer-implemented method for aligning a query nucleic acid sequence against a reference nucleic acid sequence, comprising the step of determining an optimal alignment score of the query sequence against the reference sequence by a dynamic programming algorithm, the algorithm configured for locally optimizing a partial alignment score based on a nucleotide substitution cost, a gap insertion cost, an amino acid substitution cost, and a frameshift penalty in the query and reference sequences, whereby the frameshift penalty is introduced for a number of consecutive gap insertions not divisible by three, [[,]] wherein the reference sequence comprises: 
- multiple coding sequence annotations, and/or 
- one or more coding sequence annotations and one or more non-coding regions, 
wherein a coding sequence annotation representing represents a codon sequence encoding an amino acid sequence, 
wherein said amino acid substitution cost is taken into account for each amino acid substitution in between the reference and query sequences for which the corresponding amino acid in the reference sequence is represented by a coding sequence annotation, 
wherein said frameshift penalty is taken into account within each sequence portion corresponding to a coding sequence annotation, 
wherein the algorithm is configured for recursively determining a two-dimensional array of induction states corresponding to query and reference sequence lengths, 
wherein an induction state of the array corresponding to query sequence length n and reference sequence length m is determined based on the induction states corresponding to each of the query and reference sequence length combinations n-1 and m; n-1 and m-1; and n and m-1 with both query and reference sequence lengths nonnegative, wherein the induction state comprises a partial alignment score, wherein the induction state comprises a first, a second and a third insertion score for a sequence, for each of the query and reference sequences, accounting for said sequence ending in a gap with length modulo three equal to, respectively, one, two and zero, 
wherein for a gap extension in said sequence: 
- the first insertion score is based on the third insertion score augmented with a frameshift penalty per corresponding coding sequence annotation, 
- the second insertion score is based on the first insertion score; and 
- the third insertion score is based on the second insertion score subtracted with said frameshift penalty per corresponding coding sequence annotation.

Claim 10:	(Currently amended) Computer-implemented method according to claim 1 a nucleotide substitution cost is a pairwise nucleotide substitution cost and wherein said amino acid substitution cost is a pairwise amino acid substitution cost.

Claim 17:	(Currently Amended) Use of the computer-implemented method according to claim 1 for reconstructing a phylogenetic tree of a multitude of organisms from a_plurality of nucleic acid [[-]] sequences obtained from said multitude of organisms.

Reasons for Allowance
Claims 1-5, 7, 9-13, and 16-19 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Kural (20150199472) in view of MACSE: Multiple Alignment of Coding Sequences Accounting for Frameshifts and Stop Codons, hereinafter Ranwez, discloses an apparatus, method and computer readable medium comprising: 
aligning a query nucleic acid sequence against a reference nucleic acid sequence, comprising the step of determining an optimal alignment score of the query sequence against the reference sequence by a dynamic programming algorithm, the algorithm configured for recursively determining a two-dimensional array of induction states in a bottom-up approach and thereby locally optimizing a partial alignment score based on a nucleotide substitution cost, a gap insertion cost, an amino acid substitution cost, and a frameshift penalty in the query and reference sequences, whereby the frameshift penalty is introduced for a number of consecutive gap insertions not divisible by three, characterized in that, the reference sequence comprises 
– multiple coding sequence annotations, and/or 
- one or more coding sequence annotations and one or more non-coding regions, 
a coding sequence annotation representing a codon sequence encoding an amino acid sequence, whereby said amino acid substitution cost is taken into account for each amino acid substitution in between the reference and query sequences for which the corresponding amino acid in the reference sequence is represented by a coding sequence annotation, and whereby further said frameshift penalty is taken into account within each sequence portion corresponding to a coding sequence annotation.

However, the combination of Kural in view of Ranwez does not teach at least: 
	wherein the algorithm is configured for recursively determining a two-dimensional array of induction states corresponding to query and reference sequence lengths, 
wherein an induction state of the array corresponding to query sequence length n and reference sequence length m is determined based on the induction states corresponding to each of the query and reference sequence length combinations n-1 and m; n-1 and m-1; and n and m-1 with both query and reference sequence lengths nonnegative, wherein the induction state comprises a partial alignment score, wherein the induction state comprises a first, a second and a third insertion score for a sequence, for each of the query and reference sequences, accounting for said sequence ending in a gap with length modulo three equal to, respectively, one, two and zero, 
wherein for a gap extension in said sequence: 
- the first insertion score is based on the third insertion score augmented with a frameshift penalty per corresponding coding sequence annotation, 
- the second insertion score is based on the first insertion score; and 
- the third insertion score is based on the second insertion score subtracted with said frameshift penalty per corresponding coding sequence annotation.

Moreover, the missing claimed elements from the combination of Kural in view of Ranwez are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Kural in view of Ranwez because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for a combination such that the instant invention is disclosed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See WO2121158989, for disclosures related to determinations of frameshift penalties with for coding error corrections
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682